Citation Nr: 1105745	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for degenerative joint disease of the right knee (previously 
characterized as residuals of contusion of the right knee with 
swelling and limitation of extension) (right knee disability).

2.  Entitlement to a separate rating for limitation of flexion of 
the right knee.

3.  Entitlement to a separate rating for instability of the right 
knee.  

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the right 
knee.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2008 and April 2010 rating decisions of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

During the pendency of the appeal, an April 2010 rating decision 
granted the Veteran a rating of 30 percent for his right knee 
disability, effective July 30, 2008, the date of receipt of his 
increased rating claim.  Inasmuch as a rating higher than 30 
percent for a knee disorder is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit for 
a given disability, the claim for higher ratings, as reflected on 
the title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Veteran was scheduled for a videoconference hearing in 
January 2011 before the undersigned, but cancelled his hearing.  
Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.207 (2010).

The issue of service connection for a left knee disorder, 
secondary to a right knee disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by 
subjective complaints of pain, arthritis, extension to no more 
than 25 degrees, and flexion to no less than 55 degrees after 
repetitive motion.  

2.  The Veteran's right knee disability also has manifested by 
subjective complaints of slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the right knee due to limitation of 
extension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260 (2010).

2.  With resolution of the doubt in the Veteran's favor, the 
criteria for a separate 10 percent rating for limitation of 
flexion of the right knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5261 (2010).

3.  With resolution of the doubt in the Veteran's favor, the 
criteria for a separate 10 rating for instability of the right 
knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2010); VAOPGCPREC 9-98 (Aug. 14, 1998); 
VAOPGCPREC 23-97 (July 1, 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; and 
(4) VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, 
a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ), 
as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in September 2008 that fully addressed 
all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA uses a Schedule for Rating Disabilities that determines 
the rating assigned and that evidence considered in determining 
the disability rating includes the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA outpatient treatment 
records and private medical records have been associated with the 
claims file.  Additionally, the Veteran was afforded a VA 
examination in March 2010.  The Board finds this examination and 
post-service treatment records, along with statements regarding 
the Veteran's symptoms, are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim decided herein 
that has not been obtained.  In this regard, the Board notes that 
the Veteran was found disabled by the Social Security 
Administration (SSA) as of September 1991, due to his advanced 
age, right knee disability and nonservice-connected disorders; 
his benefits were later converted to SSA retirement.  Thus, these 
SSA records are not pertinent to his increased rating claim.  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) ("The 
language of the statute is explicit: not all medical records or 
all SSA disability records must be sought-only those that are 
relevant to the veteran's claim.").  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim decided on 
appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Analysis

In July 2008, the Veteran filed a claim for an increased rating 
for his right knee disorder.  His right knee had been service-
connected since September 1976 and rated at 10 percent.  An 
October 2008 rating decision denied his claim for an increase.  
The Veteran appealed this decision and an April 2010 rating 
decision increased his rating to 30 percent, effective July 30, 
2008, the date of his claim.  The Veteran maintains that his 
disorder is more severe than the current rating reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The claimant may still experience 
multiple distinct degrees of disability that result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, 
particularly during times when these symptoms "flare up," such as 
during prolonged use.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the disability 
is to be rated as follows: with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x- ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Knee disabilities are governed by multiple diagnostic codes.  
Under Diagnostic Code 5256, pertaining to ankylosis of the knee, 
a 30 percent rating is assigned for favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees; a 40 
percent rating is assigned for ankylosis of the knee in flexion 
between 10 and 20 degrees; a 50 percent rating is provided for 
ankylosis of the knee in flexion between 20 and 45 degrees; and a 
maximum 60 percent rating is assigned for extremely unfavorable 
ankylosis of the knee in flexion at an angle of 45 degrees or 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of leg flexion, a noncompensable rating is assigned 
when flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and a maximum 30 percent 
rating requires flexion limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating requires extension 
limited to 30 degrees; and a maximum 50 percent rating is 
assigned when extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and for limitation of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 4.14 
(2010)), regardless of whether the limited motions are from the 
same or different causes.  See VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating.  VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998). 

A September 2006 VA treatment record shows the Veteran had slight 
laxity of the right knee.  VA treatment records from 2007 reflect 
chronic right knee pain and bilateral weakness of the bilateral 
knees.  In July 2008, the Veteran was seen for complaints of left 
knee pain.  Upon examination, the Veteran had full active and 
passive range of motion of the right knee with no crepitus or 
effusions bilaterally.   An x-ray revealed mild to moderate 
degenerative changes similar to a prior study done in April 2008.   

A November 2009 VA treatment record contains a provisional 
diagnosis of degenerative joint disease of both knees.  The 
Veteran reported that he used bilateral knee sleeves and 
"hockey" walking sticks and that he loses balance and falls 
about five times a month.  He complained of constant pain and 
buckling of the right knee with flare-ups three or four times a 
month.  A physical examination revealed a right knee without 
deformity or effusion; nontender to palpation.  The Veteran had 
flexion to 100 and active and passive extension to -50 and -10 
degrees, respectively.  Mc Murray testing was negative.  The 
impression was bilateral knee pain, right greater than left, with 
give way.  A diagnosis of osteoarthritis of both knees was given.  
No defect in extensor mechanism appreciated.

The Veteran underwent a VA examination in March 2010.  The 
Veteran reported that he had instability, giving way, pain, 
stiffness, weakness, incoordination, dislocation or subluxation 
several times weekly, constant effusions, swelling, tenderness, 
and severe weekly flare-ups, lasting three to seven days.  Using 
an assistive device, the Veteran is able to stand for 15 to 30 
minutes and to walk a quarter of a mile.  He always uses a cane 
and brace.

A physical examination revealed an antalgic gait, deformity, 
tenderness, guarding of movement, crepitation, and grinding.  The 
examiner did not find instability.  The Veteran's range of motion 
for his right knee was flexion to 70 degrees and extension 
limited to 25 degrees.  After repetitive use, the Veteran was 
limited to 55 degrees of flexion.  No ankylosis was found.  

Based on these findings, the Board finds that, with consideration 
of DeLuca factors, the Veteran's right knee arthritis more nearly 
approximates the criteria for a 30 percent rating for limitation 
of extension and separate 10 percent ratings for limitation of 
flexion and for slight instability, under the provisions of 
Diagnostic Codes 5003, 5260, 5261, and 5257.  As the Veteran's 
extension is no greater than 25 degrees, it approximates a 20 
percent rating under Diagnostic Code 5260.  However, when 
weakness, pain and functional limitation is considered, with 
resolution of the doubt in the Veteran's favor, the Board finds 
that it more nearly approximates a 30 percent rating for 
limitation of extension under Diagnostic Code 5260.  Thus, the 
Board finds that the preponderance of the evidence is against an 
increased rating in excess of 30 percent due to extension for the 
Veteran's right knee disability under Diagnostic Codes 5003 and 
5261.  

As the Veteran's extension is no generally no less that 70 
degrees, it approximates a noncompensable (0 percent) rating 
under Diagnostic Code 5261.  However, when weakness, pain and 
functional limitation, along with flexion limited to 55 degrees 
after repetitive motion, is considered, with resolution of the 
doubt in the Veteran's favor, the Board finds that it more nearly 
approximates the criteria for a separate 10 percent rating for 
limitation of flexion under Diagnostic Codes 5003 and 5261.

Additionally, based on the evidence of record and with resolution 
of the doubt in favor of the Veteran, the Board concludes that a 
separate 10 percent rating for instability of the right knee is 
warranted.  The Board notes that while the March 2010 VA examiner 
did not find any instability on examination, VA medical records 
show a history of instability, give way and complaints of 
subluxation.  Additionally, the Veteran was issued a knee brace 
to stabilize his right knee.  On balance and resolving all doubt 
in the Veteran's favor, the Board concludes that a separate 10 
percent rating for instability of the right knee is warranted.  
In the absence of objective evidence of moderate recurrent 
subluxation or lateral instability of the knee, the Board 
concludes that a 20 percent rating for instability for the 
Veteran's right knee disability is not warranted.  Based on the 
above, with resolution of the doubt in the Veteran's favor, the 
Board finds that staged ratings under the holding in Hart are not 
warranted.

Finally, there is no evidence of ankylosis, dislocated semilunar 
cartilage, or impairment of the tibia and fibula for ratings 
under Diagnostic Codes 5256, 5258 or 5262.  

Other Considerations

As a final point, the Board finds that there is no showing that 
the Veteran's knee disorder reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of higher 
ratings on an extraschedular basis.  The Veteran's right knee 
symptoms are not productive of marked interference with 
employment that is not already contemplated by the current 
ratings, and has not required any periods of hospitalization 
during the appeal period, as to otherwise render impractical the 
application of the regular schedular standards.  In the absence 
of these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
right knee disability.  Nor does the Veteran so claim.  In this 
regard, the Board notes that the Veteran retired in 1985.  
Therefore, remand or referral of a claim for a total rating due 
to individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 30 percent for degeneration joint disease 
of the right knee due to limitation of extension is denied. 

A separate 10 percent rating for limitation of flexion of the 
right knee is granted, subject to the provisions governing the 
award of monetary benefits.

A separate 10 percent rating for slight instability of the right 
knee is granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

The Veteran has applied for service connection for a left knee 
disorder, secondary to his right knee disability.  The Veteran 
has a diagnosis of left knee pain with likely anserine bursitis 
and a component of osteoarthritis.  

The Veteran underwent a VA examination in March 2010.  The VA 
examination report contains a diagnosis but does not contain an 
opinion as to whether the left knee disorder was incurred in or 
is etiologically related to his period of service or secondary to 
his service-connected right knee disorder.  Neither the Board nor 
the Veteran is qualified to resolve this question without 
competent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Thus, the Board finds this matter must be remanded to obtain a 
medical opinion, and supporting rationale, addressing the 
etiology of the Veteran's left knee disorder.  Prior to 
scheduling an examination, any outstanding VA medical records 
should be obtained.  

As noted earlier, the Veteran received SSA disability benefits in 
the early 1990s; however, all of the records on which that 
decision was based, are not of record. These records are 
potentially pertinent to the Veteran's claim of entitlement to 
service connection for a left knee disorder.  Thus, on remand, 
efforts should be made to obtain the records on which that 
decision was made.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is 
requested.)

1.  Obtain all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran from the White River Junction, 
Vermont VA Medical Center, since November 
20, 2009.  All records and/or responses 
received should be associated with the 
claims file.

2.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability/supplemental security income 
benefits from SSA.  All records/responses 
received should be associated with the 
claims file.  If records are unavailable, 
SSA should so indicate.  If unsuccessful, 
the Veteran and his representative should 
be accorded the opportunity to furnish such 
records directly to VA.  

3.  After completion of 1 and 2 above, 
return the claims file to the examiner who 
conducted the March 2010 VA examination.  
If that examiner is unavailable, arrange 
for the Veteran to undergo a VA 
examination.  The examiner shall opine as 
to whether the Veteran has a left knee 
disorder that was incurred in or 
etiologically related to active service or 
to his service-connected right knee 
disability.  The following considerations 
will govern the examination:

a.	The claims file and a copy of this 
remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.  The 
examination report should include 
discussion of the Veteran's 
documented medical history and lay 
assertions and statements.

b.	All appropriate tests and studies, 
if deemed warranted, should be 
accomplished (with all findings 
made available to the examiner(s) 
prior to completion of the report), 
and all clinical findings should be 
reported in detail. 

c.	The examiner should determine if 
the Veteran has a current left knee 
disorder.

d.	If the Veteran has a left knee 
disorder, the examiner should offer 
an opinion, consistent with sound 
medical principles, as to whether 
it is at least as likely as not 
(50 percent or greater probability) 
that:

i.	such disorder had its onset or 
is otherwise related to the 
Veteran's active duty service; 

ii.	had its onset within one year 
after the Veteran's discharge 
from active duty on September 
1, 1955, if arthritis is 
diagnosed; or

iii.	such disability is 
approximately due to or is 
aggravated by the Veteran's 
service-connected right knee 
disability.  If aggravation of 
a nonservice-connected 
disorder by any service-
connected disability is found, 
the examiner should attempt to 
quantify the degree of 
additional disability 
resulting from the 
aggravation.

e.	The examiner should set forth all 
examination findings, along with a 
complete rationale for the 
conclusions reached, in a printed 
report.  If any requested opinion 
cannot be given, the examiner 
should state the reason(s) why. 

4.  After completing the requested actions, and any 
additional notification and development deemed 
warranted, readjudicate the service-connection claim 
remaining on appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and his 
representative a supplemental statement of the case, 
and afford them the appropriate time period for 
response before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


